

Exhibit 10.4
THIRD AMENDMENT TO UNSECURED TERM LOAN AGREEMENT




THIS THIRD AMENDMENT TO UNSECURED TERM LOAN AGREEMENT (the "Amendment") is made
as of this 26th day of June, 2013, by and among RAMCO­ GERSHENSON PROPERTIES,
L.P., a Delaware limited partnership ("Borrower"), RAMCO-GERSHENSON PROPERTIES
TRUST, a Maryland real estate investment trust ("Trust"), BEACON SQUARE
DEVELOPMENT LLC, a Michigan limited liability company ("Beacon"), RAMCO FOX
RIVER LLC, a Delaware limited liability company ("Fox"), RAMCO LIBERTY SQUARE
LLC, a Delaware limited liability company ("Liberty"), MERCHANTS 450 LLC, a
Delaware limited liability company ("Merchant"), RAMCO GAINES LLC, a Michigan
limited liability company ("Gaines"; Trust, Beacon, Fox, Liberty, Merchant and
Gaines are hereinafter collectively referred to as "Guarantors"), KEYBANK
NATIONAL ASSOCIATION, a national banking association ("KeyBank"), and the other
lending institutions from time to time parties to the Loan Agreement described
below (together with KeyBank, the "Banks"), and KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Banks (the
"Agent").


WITNESSETH:


WHEREAS, Borrower, Trust, Agent and certain other Banks entered into that
certain Unsecured Term Loan Agreement dated as of September 30, 2011, as amended
by that certain First Amendment to Unsecured Term Loan Agreement dated August
28, 2012 among Borrower, Guarantors, Agent and each of the Banks a party
thereto, and as further amended by that certain Second Amendment to Unsecured
Term Loan Agreement dated March 29, 2013 (as amended, the "Loan Agreement"); and


WHEREAS, Borrower and Guarantors have requested that the Agent and the Banks
make certain modifications to the Loan Agreement; and


WHEREAS, the Agent and the Banks have agreed to make such modifications subject
to the execution and delivery by Borrower and Guarantors of this Amendment.


NOW, THEREFORE, for and in consideration of the sum of TEN and N0/100
DOLLARS ($10.00), and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:


1. Definitions. All the terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Loan Agreement.


2. Modification of the Loan Agreement. Borrower, Agent and the Banks hereby
modify and amend the Loan Agreement by deleting in its entirety the last
sentence of §7.19(a)(i) of the Loan Agreement and inserting in lieu thereof the
following:


"If such Unencumbered Borrowing Base Property is owned or leased by a Subsidiary
Guarantor, such Subsidiary Guarantor shall not be a borrower or guarantor with
respect to any Secured Indebtedness;"




--------------------------------------------------------------------------------




3. References to Loan Agreement. All references in the Loan Documents to the
Loan Agreement shall be deemed a reference to the Loan Agreement as modified and
amended herein.


4. Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Loan
Agreement and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.


5. Representations. Borrower and Guarantors represent and warrant to Agent and
the Banks as follows:


(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantors, (ii) have been duly authorized by all necessary proceedings on
the part of such Persons, (iii) do not and will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any of such Persons is subject or any judgment, order, writ,
injunction, license or permit applicable to such Persons, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement
or certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of such
Persons or any of its properties or to which any of such Persons is subject, and
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Persons, other
than the liens and encumbrances created by the Loan Documents.


(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights and the
effect of general principles of equity.


(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of or
approval of any Person or the authorization, consent, approval of or any license
or permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained.


(d) Representations in Loan Documents. The representations and warranties made
by the Borrower and Guarantors and their Subsidiaries under the Loan Documents
or otherwise made by or on behalf of the Borrower, the Guarantors or any of
their respective Subsidiaries in connection therewith or after the date thereof
were true and correct in all material respects when made and are true and
correct in all material respects as of the date hereof (as modified and amended
herein), except to the extent of changes resulting from transactions




--------------------------------------------------------------------------------




contemplated or permitted by the Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, except to the extent that such representations and warranties relate
expressly to an earlier date, and except as disclosed to the Agent and the Banks
in writing and approved by the Agent and the Majority Banks in writing.


6. No Default. By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after the execution and delivery of this Amendment, and that
no Default or Event of Default has occurred and is continuing.


7. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
with respect to any acts or omissions of Agent or any of the Banks, or any past
or present officers, agents or employees of Agent or any of the Banks, and each
of Borrower and Guarantors does hereby expressly waive, release and relinquish
any and all such defenses, setoffs, claims, counterclaims and causes of action,
if any.


8. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all term, covenants and
provisions of the Loan Agreement, the Notes and the Guaranty remain unaltered
and in full force and effect, and the parties hereto do hereby expressly ratify
and confirm the Loan Agreement, the Notes and the Guaranty as modified and
amended herein. Nothing in this Amendment shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents (including without limitation the Guaranty).


9.     Amendment as Loan Document.    This Amendment shall constitute a Loan
Document.


10. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.


11. Miscellaneous. This Amendment shall be construed and enforced in accordance
with the laws of the State of Michigan (excluding the laws applicable to
conflicts or choice of law). This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Loan Documents.




12. Effective Date. This Amendment shall be deemed effective and in full force
and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors, Agent and the Majority Banks.




[SIGNATURES BEGIN ON NEXT PAGE]




--------------------------------------------------------------------------------






RAMCO LIBERTY SQUARE LLC, a Delaware limited liability company
 
 
 
 
 
By: /s/ GREGORY R. ANDREWS
 
 
Name: Gregory R. Andrews
 
 
Title: Chief Financial Officer
 
 

(SEAL)
MERCHANTS 450 LLC, a Delaware limited liability company
 
 
 
 
 
By: /s/ GREGORY R. ANDREWS
 
 
Name: Gregory R. Andrews
 
 
Title: Chief Financial Officer
 
 

(SEAL)
BEACON SQUARE DEVELOPMENT LLC, a
Michigan limited liability company
 
 
 
 
 
 
By:
Ramco-Gershenson Properties, L.P., a Delaware limited partnership, its Manager
 
By:
Ramco-Gershenson Properties Trust,
 


a Maryland real estate investment trust, its General Partner
 
 
By: /s/ GREGORY R. ANDREWS
 
 
Name: Gregory R. Andrews
 
 
Title: Chief Financial Officer



(SEAL)
RAMCO GAINES LLC, a
Michigan limited liability company
 
 
 
 
 
 
By:
Ramco-Gershenson Properties, L.P., a Delaware limited partnership, its Manager
 
By:
Ramco-Gershenson Properties Trust,
 
 
a Maryland real estate investment trust, its General Partner
 
 
By: /s/ GREGORY R. ANDREWS
 
 
Name: Gregory R. Andrews
 
 
Title: Chief Financial Officer

(SEAL)


[SIGNATURES CONTINUE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




AGENTS AND BANKS
 
 
 
 
 
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
By: /s/ NATHAN WEYER
 
 
Name: Nathan Weyer
 
 
Title: Vice President
 
 



(SEAL)
THE HUNTINGTON NATIONAL BANK
By: /s/ ARTHUR N. DEPOMPEI
 
 
Name: Arthur N. DePompei
 
 
Title: Vice President
 
 



(SEAL)
PNC BANK, NATIONAL ASSOCIATION
By: /s/ DAVID C. DROUILLARD
 
 
Name: David C. Drouillard
 
 
Title: Vice President
 
 

(SEAL)




